                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

vs.                                          Case Nos.: 3:05cr3/RV/EMT
                                                        3:16cv200/RV/EMT
CARLOS FERNANDO MUNAYCO
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated December 19, 2018 (ECF No. 43). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 45), I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2. The Motion to Vacate, Set Aside, or Correct Sentence (ECF No. 28) is

DENIED.
                                                                    Page 2 of 2

       3. A certificate of appealability is DENIED.

       DONE AND ORDERED this 15th day of January, 2019.



                                     /s/ Roger Vinson
                                     ROGER VINSON
                                     SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:05cr3/RV/EMT; 3:16cv200/RV/EMT
